Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 1/24/2020.
 Claims 1-18 are examined and rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Analysis of 16,751,471 and US Patent 10,546,131. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,546,131. Although the conflicting claims are not identical, they are not patentably distinct from each other because the 
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,751,471
US Patent 
10,546,131
1. At least one non-transitory machine-readable storage medium, comprising computer- executable instructions carried on the machine-readable medium, the instructions readable by a hardware processor, the instructions, when read and executed, for causing the hardware processor to: 
monitor a plurality of clients for incidences of compromise; and upon detecting an incidence of compromise on one or more of the plurality of clients, for each client: 
receive an indication that the client, that is a computer that is separate from the hardware processor and that is coupled to the hardware processor using a computer network, has been affected by malware; 
cause the client to be booted from a trusted operating system image; and in response to the 
cause a secured security application to be launched on the client from a trusted application image; and 
cause a malware status of the client to be analyzed through the secured security application to evaluate a cause of the incidence of compromise on the client.



monitor a plurality of clients for incidences of compromise; and upon detecting an incidence of compromise on one or more of the plurality of clients, for each client: 
receive an indication that the client, that is a computer that is separate from the hardware processor and that is coupled to the hardware processor using a computer network, has been affected by malware; 
cause the client to be booted from a trusted operating system image; in response to the client 
cause a secured security application to be launched on the client from a trusted application image; and 
cause a malware status of the client to be analyzed through the secured security application to evaluate a cause of the incidence of compromise on the client; 
cross-reference the indication that the client has been affected by malware with other lowed data to determine an additional indicator of compromise; and 
query the client to determine whether the client is associated with the additional indicator of compromise. 






Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 10,546,131.  It is clear that all the elements of claims 1, 7 and 13 of the instant application are to be found in the patent of claims 1, 7 and 13. The difference between the instant application claims 1, 7 and 13 and claims 1, 7 and 13 of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 

The pending claims of the instant application are generic to the species of patent
‘131. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is nonstatutory obvious type double patenting rejection since the conflicting claims have been patented.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 8,813,222 to Codreanu et al. (hereinafter known as “Codreanu) and U.S. Publication 2016/0378991 to Sedayo et al. (hereinafter known as “Sedayo”) and further in view of U.S. Publication 2016/0350529 to Kerr et al. (hereinafter known as “Kerr”). 
	
As per claim 1 Codreanu teaches, at least one non-transitory machine-readable storage medium, comprising computer- executable instructions carried on the machine-readable medium, the instructions readable by a hardware processor, the instructions, when read and executed, for causing the hardware processor to: 
monitor a plurality of clients for incidences of compromise (Codreanu Fig 1 col 3 lines 45 – col 4 line 40 teaches scanning of client computer(s) element 14 a – c with client based scanner and element 12 Malware detection system. Col 8 lines 20 – 35 teaches scanning of data objects on client by the server based malware detection system where data objects are classified as infected, suspect or unknown); and 
(Codreanu Fig 1, 2 and 3 teaches in col 8 lines 20 – 35 teaches scanning of data objects on client by the server based malware detection system where data objects are classified as infected, suspect or unknown): receive an indication that the client, that is a computer that is separate from the hardware processor and that is coupled to the hardware processor using a computer network, has been affected by malware (Codreanu Fig 1 col 3 lines 45 – 60 where element 14a-c teaches client computer nodes and element 12 teaches malware detection system to scan data object files on client device(s)); 
Codreanu does not teach however Sedayo teaches, 
cause the client to be booted from a trusted operating system image (Sedayo Fig 2 element 222 and 224 para 21 teaches reboot from secure enclave in known state. Examiner notes that known state is safe mode as described in para 9 and interpreted as trusted application image as known in art); and in response to the client being rebooted from the trusted operating system image (Sedayo Fig 3 element 304, 306 teaches  element 222 and 224 para 21 and 24 teaches analysis of malware packet in secure enclave which triggers reboot packet into a known state. Examiner interprets – ‘secure enclave’ as ‘trusted image of application’ or ‘safe mode of OS (operating system)’ as known in art);
cause a malware status of the client to be analyzed through the secured security application to evaluate a cause of the incidence of compromise on the client (Codreanu Fig 3 element 15 client device, element 36 and scan engine as security application and element 38 scan status report as evaluation of incidence. Col 6 lines 15-65, col 7 lines 1 -45 and col 8 lines 45 – 65).
Codreanu teaches malware detection system with client / server side to assess malware status of data object with multiple clients monitored by malware detection server system (Fig 1). Codreanu does not teach however Sedayo teaches, reboot from trusted security system (Fig 2 and 3). Codreanu – Sedayo are analogous art because they are from malware detection of file in system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Codreanu before him or her, to detect malware in multiple clients with secure reboot of device based on teachings by Sedayo. The suggestion/motivation for doing so would have been to enable remote secure management of networked computing device(s). 
Codreanu – Sedayo does not teach however Kerr teaches, 
a secured security application to be launched on the client from a trusted application image (Kerr Fig 1 element 102 (Team ID interpreted as secure application) and para 38 teaches Team ID is launched from secure storage portion of client device interpreted as trusted application image, further teaching of application with validation module with certificate, covers the claimed limitation).  
 Codreanu – Sedayo teaches malware detection system with client / server side to assess malware status of data object with reboot from trusted security system (Fig 2 and 3). Codreanu – Sedayo does not teach however Kerr teaches secure launch of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Codreanu – Sedayo before him or her, to detect malware in multiple clients with secure reboot of device to include secure launch from trusted image  based on teachings by Kerr. The suggestion/motivation for doing so would have been to prevent client based library attack by unauthorized source (Kerr para 4). 
As per claim 2 combination of Codreanu - Sedayo – Kerr teaches the medium of claim 1, further comprising instructions for causing the client to be booted through a secured module on the client (Sedayo Fig 2 element 222 and 224 3 element 304, 306 teaches element 222 and 224 para 21 and 24 teaches analysis of malware packet in secure enclave which triggers reboot packet into a known state. Examiner interprets – ‘secure enclave’ as ‘trusted image of application’ or ‘safe mode of OS (operating system)’ as known in art). 
As per claim 3 combination of Codreanu - Sedayo – Kerr teaches the medium of claim 1, further comprising instructions for causing the client to be booted through a secured module on the client with a communications channel independent of operating systems of the client (Sedayo Fig 2 element 206, para 20-22 teaches controller server connected to server via Stack Layers, TCP/IP layer and application layer). 
As per claim 5 combination of Codreanu - Sedayo – Kerr teaches the medium of claim 1, further comprising instructions for causing the client to be booted from the (Sedayo Fig 3 element 304 and 310, para 24 teaches reboot packet determining physical location of read-only media for reboot). 
As per claim 6 combination of Codreanu - Sedayo – Kerr teaches the medium of claim 1, further comprising instructions for causing the secured security application on the client to be queried regarding additional indicators of compromise (Codreanu col 4 lines 55 – 67 teaches analyzing malware signatures, set of file sizes, location identifiers, file paths, hash functions, cyclic redundancy check CRC and hash functions of file / data for malware. Examiner interprets analyzing of file properties as described above covers the claimed limitation). 
Claim 7
Claim 7 is rejected in accordance with claim 1.
Claim 8
Claim 8 is rejected in accordance with claim 2.
Claim 9
Claim 9 is rejected in accordance with claim 3.
Claim 11
Claim 11 is rejected in accordance with claim 5.
Claim 12
Claim 12 is rejected in accordance with claim 6.

Claim 13
Claim 13 is rejected in accordance with claim 1.
Claim 14
Claim 14 is rejected in accordance with claim 2.
Claim 15
Claim 15 is rejected in accordance with claim 3.
Claim 17
Claim 17 is rejected in accordance with claim 5.
Claim 18
Claim 18 is rejected in accordance with claim 6.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 8,813,222 to Codreanu et al. (hereinafter known as “Codreanu) and U.S. Publication 2016/0378991 to Sedayo et al. (hereinafter known as “Sedayo”) and further in view of U.S. Publication 2016/0350529 to Kerr et al. (hereinafter known as “Kerr”) and additionally in view of U.S. Patent 8,225,394 to Gassoway et al. (hereinafter known as “Gassoway”). 
As per claim 4 combination of Codreanu - Sedayo – Kerr teaches the medium of claim 1.  Although malware file indicator is known function to one of ordinary skilled in art, combination of Codreanu - Sedayo – Kerr does not teach however Gassoway teaches, client to be configured to monitor for malware to generate the indication that the client has been affected by malware (Gassoway – col 4 lines 50-60 and claim 4 teaches file analysis with virus signature and notification to IDS (intrusion detection system) about signature associated with infected file).
Codreanu - Sedayo – Kerr teaches malware detection system with client / server side to assess malware status of data object with multiple clients monitored by malware detection server system with secure reboot of devices. Codreanu - Sedayo – Kerr does not teach however Gassoway teaches malware file indicator on client device. Codreanu - Sedayo – Kerr – Gassoway are analogous art because they are from malware detection of file in system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Codreanu - Sedayo – Kerr before him or her, to detect malware traffic with virus signature as taught by Codreanu - Sedayo – Kerr with malware identification of file(s) of Gassoway. The suggestion/motivation for doing so would have been to mitigate security risk by enhancing security functions of the system. 
Claim 10
Claim 10 is in accordance with claim 4.
Claim 16
Claim 16 is in accordance with claim 4.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gehrmann et al US Publication 2017/0139777 discloses DMGA (device management agent) with full network stack to detect malware. 
Triantafillou et al US Publication 2014/0096260 discloses secure storage to launch applications with secure tunnel. 
Borzycki et al US Publication 2015/0089497 discloses virtualized environment with third party remote server to reduce malicious code. 
Sobol et al US Publication 2013/0074178 discloses secure OS in memory and interface to protect application(s) in memory. 
Senthurpandi et al US Patent 9,286,455 discloses secure biometric authentication with encrypted storage and launch for user authentication.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/VIRAL S LAKHIA/Examiner, Art Unit 2431